Citation Nr: 0422782	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant, the veteran's widow, entitlement to 
service connection for the cause of his death, and for 
Dependents' Educational Assistance benefits under 38 U.S.C. 
Chapter 35.  She responded by filing a June 1999 Notice of 
Disagreement, and was sent a May 2000 Statement of the Case 
by the RO.  She then filed a June 2000 VA Form 9, perfecting 
her appeal of these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2003).  

At the time of his death, the veteran had been awarded 
service connection for a psychiatric disability, 
characterized as psychoneurosis, anxiety state.  This 
disability had been rated at 50 percent disabling since 
November 1945, the date of his service separation.  According 
to the original death certificate, signed by V.S., M.D., the 
veteran's immediate cause of death was emphysema, due to or 
the consequence of cor pulmonale.  However, in April 1998, 
the veteran's death certificate was amended by B.D., M.D.  
The immediate cause of death was identified as 
emphysema/chronic bronchitis, due to or as a consequence of 
respiratory failure and cor pulmonale.  Dr. D. also wrote 
that the veteran "had significant psychiatric problems 
related to his combat service during World War II, which has 
significantly contributed to his death."  No explanation for 
this statement was given at that time.  In a subsequent May 
2000 statement, Dr. D. stated the veteran's service-connected 
psychiatric disability "may have led him to smoke."  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that "may" also implies "may not" and is 
too speculative to establish medical nexus.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  The Board also notes that Dr. D. 
did not begin treating the veteran until 1989, more than 40 
years after the veteran's service period, during which he 
allegedly began smoking.  

Because the evidence of record suggests the possibility of a 
nexus between the veteran's service-connected psychiatric 
disability and his cause of death, additional medical 
development is required.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  In the present case, VA 
is obligated to obtain a medical opinion statement regarding 
the possibility of a nexus between the veteran's service-
connected psychiatric disability, his tobacco use, allegedly 
during service, and his subsequent cause of death.  

The appellant also seeks Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code.  
Such benefits may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists if the veteran: (1) was discharged 
from service under conditions other than dishonorable or died 
in service; and (2) has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) died as a result of a service-connected 
disability; or (if a serviceperson) (5) is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. § 3.807 (2003).  This claim is inextricably 
intertwined with the cause of death claim being remanded by 
the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  
Therefore, a decision on the Dependents' Educational 
Assistance claim will be deferred by the Board pending 
resolution of the claim for service connection for the cause 
of the veteran's death.  

Therefore, in light of the above, this appeal is remanded for 
the following additional development:  

1.  The veteran's claims file should be 
forwarded to a VA psychiatrist for 
review.  The claims file should be 
reviewed in detail by the examiner, with 
his/her attention directed to the 
following records:  the veteran's amended 
death certificate (marked with a white 
tab labeled "Amended death cert. 4/98") 
and the May 2000 medical opinion 
statement from Dr. B.D., M.D. (marked 
with a green tab labeled "B.D., M.D. 
Med. Opinion 5/00").  



After reviewing the medical evidence, and 
with consideration of the nature and 
manifestations of the veteran's service-
connected disability, the examiner should 
address the following question:
Is it likely, as likely as not, 
or unlikely that the veteran's 
nicotine use was proximately due 
to or the result of his service-
connected psychoneurosis, anxiety 
state?  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  

The medical basis for all opinions 
expressed should be given, and any 
medical opinion provided should be 
verified with reference to clinical 
findings or other aspects of the record.  

2.  If, and only if, the psychiatrist 
provides an opinion that the veteran's 
service-connected anxiety disorder caused 
his tobacco use, then send the claims 
file to a VA pulmonary/respiratory 
physician.  

After reviewing the medical evidence, the 
examiner should address the following 
questions:
(a)	Was the veteran's use of 
tobacco products a substantial 
factor in causing any of his 
pulmonary disorders?
(b)	If so, would the secondary 
pulmonary disorder(s) not have 
occurred but for the use of 
tobacco products? 

The medical basis for all opinions 
expressed should be given, and any 
medical opinion provided should be 
verified with reference to clinical 
findings or other aspects of the record.  

3.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claims.  

4.  Then, the RO should again consider 
the appellant's service connection claim 
for the cause of the veteran's death and 
for Dependents' Educational Assistance in 
light of any evidence added to the 
record.  See VAOPGCPREC 6-2003.  If any 
of the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


